DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s after-final reply and amendment filed 8/19/2022, are acknowledged.  Claims 1, 4, 10, 12, 18, 20-22, 24, 25, 29-31, 34, 37, 41, 46, 54 and 55 are pending.  Claim 55 is new. 

Withdrawal of Claim Objections/Rejections
	Any previous objection or rejection not reiterated herein has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 10, 12, 18, 20-22, 24, 25, 29-31, 34, 37, 41, 46, 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103479400 A to Zhejiang Wolwo Biotech Co LTD (hereinafter 'Zhejiang’) in view of Goldberg et al. (WO00/37067).
Regarding claims 1, 21 and 55, Zhejiang teaches dermatitis diagnostic patch comprising a gel layer of urushiol, a carrier and a viscous material.  See paras. [0011]-[0013].  In particular, “at least one carrier of the dermatitis diagnostic patch is fixed on an adhesive material, and at least one carrier is covered with a gel layer containing urushiol.”  Para. [0025].  Zhejiang teaches wherein the urushiol-containing film comprises from about 0.02 µg to about 100 ug of urushiol (para [0032], contains urushiol 2-20 ug/cm*2, para [0026], area=0.5-154 cm*2). This would read on “the urushiol-containing film comprises from about 0.04 µg to about 0.5 µg urushiol.”  
	Zhejiang does not teach “the urushiol comprises one or more of pentadecylcatechol, 3-n-heptadecylcatechol, mono-, di-, or triunsaturated congeners of pentadecylcatechol, 3-n-heptadecylcatechol with one, two, three or more olefins or combinations thereof.”
	Goldberg et al. relates to “methods for treating skin lesions by contacting the lesion with a sensitizing agent capable of eliciting a local immune response in the individual suffering from the lesion.”  Abstract.  To that end, Goldberg et al. teaches that “sensitizing agents include compounds that are naturally produced by poison ivy, poison oak, or poison sumac.  Such compounds include urushiols.”  In particular, Goldberg et al. discloses that poison oak urushiol comprises a mixture of four pentadecycatechols and four heptadecylcatechols.  See page 7.  Goldberg et al. also teaches that “[g]iven the potency of most urushiols, large amounts are not required  to induce the rash response.  For example, some individuals respond to molecular traces of urushiol (≤ 2 µg).”  Page 9, lines 19-20.  Further, Goldberg et al. teaches that urushiol(s) include analogs and derivatives of urushiol.  See page 9, line 30 – page 10, line 3.   The sensitive agent may be formulated for delivery by a dermal patch.   Goldberg et al. also teaches that “it may be desirable to test the particular individual for sensitivity to poison plant sap, and/or to one or more isolated urushiols.”  Page 11, lines 19-20.
	In view of these references, the claimed invention would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention on the rational that combing prior art elements according to known methods would yield predictable results.  As discussed above, the prior art teaches each of the elements claimed.  The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference.  Here, one of ordinary skill in the art could have combined the amounts of urushiol and urushiol derivatives taught by Goldberg et al. in the patch taught by Zhejiang.  Each element would merely perform the same function as it does separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable being that the ingredients and their amounts are the same if not similar and the ingredients are intended to be tested on an individual.  
Regarding claim 4, Zhejiang teaches wherein the carrier material comprises polyvinylpyrrolidone.  See para [0018].
Regarding claims 10 and 12, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)
Regarding claims 18 and 20, Zhejiang teaches a 0.9 cm x 0.9 cm square.  See para. [0094].  
Regarding claims 22, 24, 29 and 54, Zhejiang teaches 6 patches comprising different concentrations of urushiol.  See para. [0074].
	Regarding claims 30 and 31, Zhejiang teaches applying the patch for at least 48 hours and interpreting the results.  See para. [0138].
	Regarding claim 34, Zhejiang teaches that interpretation should be performed after 30 minutes.  See id.
Regarding claims 25, 37, 41 and 46, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   Additionally, the determination of an appropriate dosage regime is well within the purview of one of ordinary skill in the art, and like the optimization of a results-effective parameter, would be a routine matter for a skilled artisan.   Indeed, it is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) (determination of suitable dosage amounts in diuretic compositions considered a matter of routine experimentation and therefore obvious).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618